Citation Nr: 1710721	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), major depressive disorder, and alcohol dependence effective from September 16, 2010; and in excess of 70 percent, effective since November 26, 2013.


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1991 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which in part, granted service connection for PTSD, assigning a 50 percent disability rating.  

Thereafter, in a December 2013 rating decision, the RO assigned an increased disability rating of 70 percent from November 26, 2013.  Here, the RO recharcterized the issue as service connection for PTSD, major depressive disorder, and alcohol dependence.  See also December 2013 Supplemental Statement of the Case. (SSOC).  

The Veteran was scheduled for a travel Board hearing in May 2015, but did not appear.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).

In December 2015 the RO received the Veteran's application for an increased rating for PTSD.  See VA Form 21-526EZ.  In a subsequent July 2016 application the Veteran, through his representative, submitted another application requesting to reopen his appeal for increased rating for PTSD.  See VA Form 21-526EZ.  In correspondence dated in July 2016, the VA acknowledged receipt of the July 2016 application and notified the Veteran that they were unable to reopen the claim because the condition was already under appeal.


FINDINGS OF FACT

1.  Prior to November 26, 2013, the Veteran's psychiatric disability did not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.

2.  The Veteran's psychiatric disability symptomatology has never resulted in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  From September 16, 2010 to November 26, 2013, the criteria for an initial rating higher than 50 percent for PTSD, major depressive disorder, and alcohol dependence have not all been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2016).

2.  Since November 26, 2013, the criteria for an initial rating of 70 percent, but not higher, for PTSD, major depressive disorder, and alcohol dependence have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are private records from the Veteran's private primary care physician.  VA provided relevant examinations as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.27 (2016) (explaining use of diagnostic code numbers).  Almost all mental health disorders, including the one at issue, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, A 50 percent disability rating is assigned where there is Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.).  Id.

A total schedular rating of 100 percent is assigned where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment  38 C F R § 4.126 (2016).  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

Prior to August 4, 2014, that portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). Id.


III.  Analysis

The Veteran seeks assignment of a disability rating for psychiatric disability in excess of 50 percent from September 16, 2010 (the date he filed a claim for service connection), to November 26, 2013 (the effective date a 70 percent disability rating was assigned), and in excess of 70 percent thereafter.

For the following reasons, the Board finds the criteria for a rating of 50 percent, but no higher, are satisfied from September 16, 2010 to November 26, 2013, and the criteria for a rating of 70 percent, but no higher, are satisfied from November 26, 2013 for PTSD, major depressive disorder, and alcohol dependence.

Turning to the evidence, private treatment records for the Veteran's private physician and VA treatment records from Boston VA Medical Center (VAMC) are associated with the claims folder.  Pertinent evidence of record consists solely of private treatment records and VA PTSD examinations dated in March 2011 and November 2013.  During the period on appeal, VA treatment reports show that the Veteran was diagnosed with PTSD, major depressive disorder, and alcohol dependence manifested by numerous symptoms, including difficulty sleeping, panic attacks, difficulty concentrating, and difficulty in establishing and maintaining effective work and social relationships.  Additionally, the Veteran's GAF score was 45 to 51, indicative of moderate to serious symptoms.  See March 2011 and November 2013 PTSD VA Examination Reports.

Private treatment records from Charleston HealthCare Center dated from June 2009 to November 2010 show that the Veteran was diagnosed with depression and anxiety manifested by symptoms of difficulty sleeping and stress related to the birth of the Veteran's healthy child 20 months ago.  The examination report indicates the Veteran reported the main issue as irregular sleep patterns due to his current work schedule and caring for his small child during the day.  He did not endorse any further symptoms to include visual delusions or hallucinations, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), and the inability to establish and maintain effective relationships.  

The Veteran underwent VA psychiatric examination in March 2011 to determine the etiology of PTSD disability.  On examination the Veteran reported that prior to military service having had many friends, approximately 20 to 25 friends that spent time together.  According to the Veteran's reports, he does not go out socially.  The examination report also indicates the Veteran generally stays away from everyone, remaining at home without any interaction because it is difficult to be near other people.  He reported these symptoms as of the last 15 years.  He also reported that he married his second wife in August 2007 and described their relationship as stressful because his wife feels as if he does not care for her.  He has one daughter and stated that he enjoyed their time together.  The Veteran reported a history of fighting, with multiple arrests, the last one in 1997.  

The examination report reflects the Veteran's attitude was attentive, irritable, and guarded.  His mood was observed as anxious, hopeless, depressed, fearful, and dysphoric and his affect was observed as constricted.  He was oriented to person, time, and place.  His thought process was racing and thought content was assessed as unremarkable without any delusions.  The Veteran endorsed symptoms of panic attacks described as "ongoing", difficulty sleeping, and difficulty concentrating.  He denied suicidal and homicidal ideation as well as difficulty with activities of daily living.  The examiner indicated that remote memory was mildly impaired and recent and immediate memory was moderately impaired.  Judgement and insight were that he understood the outcome of his behavior and he understood that he had a problem.  He had no hallucinations and no inappropriate behavior.  

Occupationally, the Veteran was employed in his current field of firefighter for more than 10 years, and had lost up to 4 weeks of work time, calling out to avoid co-workers.  

Following examination of the Veteran and review of the claims file, the examiner provided Axis I diagnoses of PTSD and also diagnosed history of alcohol dependence and cognitive disorder, NOS and assigned a GAF score of 51.  The examiner indicated persistent symptoms of increased arousal include difficulty sleeping, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  In so finding, the examiner opined that the Veteran's PTSD disability caused significant distress or impairment in social, occupational or other important areas of functioning.  In so finding, the examiner concluded that "all aspects of life quality have been negatively affected, i.e., marriage/family relationship, work relationship, socialization, own health promotion, vocation and avocation activities. 

On examination in November 2013, the VA examiner diagnosed PTSD, major depressive disorder, and alcohol dependence and concluded that it was not possible to differentiate what symptoms are attributable to each diagnosis.  On examination the Veteran reported that he will drink until he passed out, one to two times weekly.  The examiner explained that PTSD and depression are co-occurring and have many overlapping symptoms and exacerbate one another.  The examiner also explained that the Veteran's excessive use of alcohol with detrimental effect on his functioning.  The examiner concluded that in addition to PTSD and depression, the Veteran's reported symptoms are consistent with alcohol dependence, which is likely to exacerbate existing symptoms of depression and PTSD.  

The Veteran reported a distant relationship with his wife and that he resides with her, their daughter, and his 14-year-old step-daughter.  He also reported that he has continued to work for a fire department since 1997.  He endorsed symptoms of difficulty sleeping, heavy alcohol use, anger, and hypervigilance.  He described incidents of anger as road rage and getting into fights once in a while.  

Following examination the examiner opined that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas as work, school, family relations, judgment, thinking and or mood noting symptoms of depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbance of motivation and mood, difficulty in maintain relationships, difficulty in adapting to stressful situations, and impaired impulse control.  

For the period prior to November 26, 2013, the criteria for a rating higher than 50 percent were not approximated.  The symptoms experienced by the Veteran are not those listed for the 70 percent or higher rating and none of the symptoms are of like kind to those listed.  Although he had anxiety and depression, the record does not show that it was near continuous or that it affected his ability to function independently.  While he reported a history of fighting the record does not show that it was due to unprovoked irritability or that it resulted in impairment in most areas.  

The criteria for a 100 percent rating are not approximated for anytime on appeal.  The Veteran has had relationships with his family and been employed full time by a fire department throughout the period on appeal.  He has not had total occupational and social impairment.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans psychiatric disability of PTSD, major depressive disorder, and alcohol dependence are addressed by criteria found in the rating schedule.  Indeed, those criteria include not only the level of impairment suffered by the Veteran but levels of impairment greater than what he has been shown to have.  Significantly, the symptoms listed are representative and include any symptom of similar duration, frequency, and severity.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has three other service-connected disabilities; to include a right middle finger disability rated as 10 percent disabling, tinnitus rated at 10 percent, and also a noncomepsable rating for chronic bronchitis.  There is no collective effect of his other service connected disabilities that makes his disability picture an exceptional or unusual one with regard to his psychiatric disability.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

Based on the above, the Board concludes that the preponderance of evidence is against assigning schedular ratings higher than those already assigned for any period on appeal and against referring the case for extraschedular consideration.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  


ORDER

Entitlement to an initial rating higher than 50 percent for PTSD, major depressive disorder, and alcohol dependence from September 16, 2010 to November 26, 2013, is denied.

Entitlement to a rating higher than 70 percent for PTSD, major depressive disorder, and alcohol dependence from since November 26, 2013, is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


